             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00306-MR


DARLA WILKS,                     )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                 ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s motion for the

admission of attorney Hannalore B. Merritt as counsel pro hac vice. [Doc.

5]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Plaintiff’s motion [Doc. 5] is

ALLOWED, and Hannalore B. Merritt is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                                   Signed: November 15, 2019
     IT IS SO ORDERED.
